Case 1:21-cv-23095-DPG Document 1 Entered on FLSD Docket 08/26/2021 Page 1 of 7




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                             CASE NO.

 REGERTHA JORDAN,
 a citizen and resident of Mississippi,

        Plaintiff,

 v.

 CARNIVAL CORPORATION,
 a Panamanian Corporation d/b/a
 CARNIVAL CRUISE LINES,


       Defendant.
 ______________________________________/

                           COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff REGERTHA JORDAN, a citizen and resident of the State of Mississippi, sues

 Defendant CARNIVAL CORPORATION, a Panamanian Corporation with its principal place of

 business in Florida doing business as CARNIVAL CRUISE LINES, and alleges:

                                JURISDICTION, VENUE AND PARTIES

        1.      This is an action for damages in excess of seventy-five thousand ($75,000.00)

 dollars, exclusive of interest and costs.

        2.      Plaintiff REGERTHA JORDAN is sui juris and is a resident and citizen of the

 State of Mississippi.

        3.      Defendant CARNIVAL CORPORATION is a Panamanian Corporation doing

 business as CARNIVAL CRUISE LINES (CARNIVAL), with its principal place of business in

 Miami, Miami-Dade County, Florida. CARNIVAL is therefore a citizen both of Panama and of

 Florida for purposes of this action.

             GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
       Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                     www.injuryattorneyfla.com
Case 1:21-cv-23095-DPG Document 1 Entered on FLSD Docket 08/26/2021 Page 2 of 7




         4.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

 §1332, based on diversity of citizenship. The Plaintiff is a citizen and resident of the State of

 Mississippi, while the Defendant is deemed a citizen of Florida and of Panama for federal

 jurisdictional purposes, so there is complete diversity of citizenship between the parties. The

 amount in controversy exceeds $75,000.00, the minimum jurisdictional amount for diversity

 cases. The damages and injuries alleged in Paragraphs 13 and 14 support an award of damages

 in excess of $75,000.00.

         5.      At all material times, Defendant CARNIVAL has conducted ongoing substantial

 and not isolated business activities in Miami-Dade County, Florida, in the Southern District of

 Florida, so that in personam jurisdiction over the Defendant exists in the United States District

 Court for the Southern District of Florida.

         6.      At all material times, CARNIVAL has engaged in the business of operating

 maritime cruise vessels for paying passengers, including the Plaintiff.

         7.      In the operative ticket contract, CARNIVAL requires fare paying passengers such

 as the Plaintiff to bring any lawsuit against it arising out of injuries or events occurring on the

 cruise voyage in this federal judicial district. Accordingly, venue is proper in this Court.

         8.      Venue is also proper in this district because CARNIVAL’s principal place of

 business is located within this district.

         9.      Plaintiff has complied with all conditions precedent to bringing this action. The

 Defendant received timely written notice of the claim since the Plaintiff’s injury was reported to

 onboard medical and security personnel immediately after it occurred, and both written ship’s

 medical records and a guest injury report for the incident were prepared promptly after the injury

 occurred and was reported.

                                                    2
              GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
        Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                      www.injuryattorneyfla.com
Case 1:21-cv-23095-DPG Document 1 Entered on FLSD Docket 08/26/2021 Page 3 of 7




                         LIABILITY AND DAMAGE ALLEGATIONS

                                  COMMON TO ALL COUNTS

        10.     At all material times, Defendant CARNIVAL was engaged in the business of

 operating maritime cruise vessels for fare paying passengers and for this purpose operated,

 among other vessels, the "FANTASY.”

        11.     At all material times, Defendant CARNIVAL operated, managed, maintained and

 was in exclusive control of the “FANTASY,” including its onboard elevators.

        12.     At all material times, including the injury date of November 28th, 2019, the

 Plaintiff was a fare paying passenger aboard the "FANTASY" and in that capacity was lawfully

 present aboard the vessel.

        13.     On November 28th, 2019, while the Plaintiff was onboard the “FANTASY" as a

 fare paying passenger, she was exiting Elevator 10 on Deck 6 when the elevator misleveled

 while opening, so that the threshold of the elevator was not flush with the deck surface as and

 after the elevator doors opened. As a result the Plaintiff lost her balance while exiting the

 elevator, tripped, fell, and as a result of the fall sustained severe injuries including a torn right

 hamstring.

        14.     As a direct and proximate result of the fall described in the preceding paragraph,

 the Plaintiff was injured in and about her body and extremities, suffered pain therefrom,

 sustained mental anguish, disfigurement, disability, aggravation or activation of preexisting

 injuries, and the inability to lead a normal life. Furthermore, she incurred medical, hospital, and

 other out of pocket and health care expenses in the past and future as a result of her injuries.


                                                   3
             GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
       Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                     www.injuryattorneyfla.com
Case 1:21-cv-23095-DPG Document 1 Entered on FLSD Docket 08/26/2021 Page 4 of 7




 injuries. These damages are permanent or continuing in their nature and the Plaintiff will

 continue to sustain and incur these damages in the future.

                              COUNT I - NEGLIGENT MAINTENANCE



        15.     The Plaintiff adopts, realleges and incorporates by reference all allegations of

 Paragraphs 1 through 14 above and further alleges the following matters.

        16.     At all material times Defendant CARNIVAL owed the Plaintiff, as a fare paying

 passenger lawfully on board its vessel, a duty of reasonable care for her safety, including a duty

 to maintain onboard elevators in a condition reasonably safe for passenger use.

        17.     At all material times there existed a risk-creating dangerous condition on the

 “FANTASY,” specifically a malfunction causing Elevator 10 on Deck 6 to mislevel so that the

 elevator threshold was not flush with the deck surface.

        18.     At all material times, Elevator 10 on Deck 6 was in a high traffic area, being

 frequently used by passengers to access Deck 6.

        19.     At all material times, the hazardous malfunction of Elevator 10 on Deck 6 had

 existed for a long enough period of time before the Plaintiff’s injury referenced in Paragraph 13

 above that CARNIVAL knew or should have known of it and thereby had actual or constructive

 knowledge of the malfunction and the hazard it posed.

        20.     As an alternative to the allegations in the preceding paragraph, at all material

 times CARNIVAL knew or should have known of the tendency of Elevator 10 to mislevel due to

 prior similar incidents and therefore had actual or constructive notice of the hazard.

        21.     Notwithstanding CARNIVAL’s actual or constructive notice of the malfunction

 in Elevator 10 as alleged above, CARNIVAL failed to correct the malfunction before the


                                                   4
             GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
       Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                     www.injuryattorneyfla.com
Case 1:21-cv-23095-DPG Document 1 Entered on FLSD Docket 08/26/2021 Page 5 of 7




 Plaintiff’s injury as alleged in Paragraph 13 above and was thereby negligent in its maintenance

 of the elevator.

            22.     CARNIVAL’s specific acts of negligence included failure to conduct sufficient

 routine inspections of onboard elevators, including Elevator 10, to detect and correct hazards;

 failure to maintain the elevator in a reasonably safe condition; and failure timely to correct

 malfunctions once detected or to take the malfunctioning elevator out of service pending its

 repair.

            23.     As a direct and proximate result of the CARNIVAL’s negligent maintenance of

 its onboard elevators, and in particular Elevator 10, as alleged above, the Plaintiff has sustained

 and will continue in the future to sustain the damages alleged in Paragraph 14.

            WHEREFORE, the Plaintiff demands judgment against CARNIVAL for compensatory

 damages and the costs of this action, and further demands trial by jury of all issues so triable as

 of right.

                               COUNT II - NEGLIGENT FAILURE TO WARN



            24.     The Plaintiff adopts, realleges and incorporates by reference all allegations of

 Paragraphs 1 through 14 above and further alleges the following matters.

            25.     At all material times Defendant CARNIVAL owed the Plaintiff, as a fare paying

 passenger lawfully on board its vessel, a duty of reasonable care for her safety, including a duty

 to warn of onboard risk-creating conditions of which it had actual or constructive notice.

            26.     At all material times there existed a risk-creating dangerous condition on the

 “FANTASY,” specifically a malfunction causing Elevator 10 on Deck 6 to mislevel so that the

 elevator threshold was not flush with the deck surface.


                                                       5
                 GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
           Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                         www.injuryattorneyfla.com
Case 1:21-cv-23095-DPG Document 1 Entered on FLSD Docket 08/26/2021 Page 6 of 7




         27.     At all material times, Elevator 10 on Deck 6 was in a high traffic area, being

 frequently used by passengers to access Deck 6.

         28.     At all material times, the hazardous malfunction of Elevator 10 on Deck 6 had

 existed for a long enough period of time before the Plaintiff’s injury referenced in Paragraph 13

 above that CARNIVAL knew or should have known of it and thereby had actual or constructive

 knowledge of the malfunction and the hazard it posed.

         29.     As an alternative to the allegations in the preceding paragraph, at all material

 times CARNIVAL knew or should have known of the tendency of Elevator 10 to mislevel due to

 prior similar incidents and therefore had actual or constructive notice of the hazard.

         30.     Notwithstanding CARNIVAL’s actual or constructive notice of the malfunction

 in Elevator 10 as alleged above, CARNIVAL failed before the time of Plaintiff’s injury as

 alleged in Paragraph 13 above to warn passengers including the Plaintiff of the malfunction and

 the hazard posed by the malfunctioning elevator, through orally delivered or written warnings,

 appropriate signage or markings, taking the malfunctioning elevator out of service pending its

 repair, or otherwise, and was thereby negligent..

         31.     As a direct and proximate result of the CARNIVAL’s negligent failure to warn as

 alleged above, the Plaintiff has sustained and will continue in the future to sustain the damages

 alleged in Paragraph 14.

         WHEREFORE, the Plaintiff demands judgment against CARNIVAL for compensatory

 damages and the costs of this action, and further demands trial by jury of all issues so triable as

 of right.

                                   DEMAND FOR JURY TRIAL

         The Plaintiff hereby demands trial by jury of all issues so triable as of right.

                                                    6
              GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
        Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                      www.injuryattorneyfla.com
Case 1:21-cv-23095-DPG Document 1 Entered on FLSD Docket 08/26/2021 Page 7 of 7




 Executed this 26th day of August, 2021.

                                                s/PHILIP M. GERSON
                                                PHILIP M. GERSON
                                                Florida Bar No. 127290
                                                pgerson@gslawusa.com
                                                cbenedi@gslawusa.com
                                                filing@gslawusa.com
                                                NICHOLAS I. GERSON
                                                Florida Bar No. 0020899
                                                ngerson@gslawusa.com
                                                EDWARD S. SCHWARTZ
                                                Florida Bar No. 346721
                                                eschwartz@gslawusa.com
                                                DAVID L. MARKEL
                                                Florida Bar No. 78306
                                                dmarkel@gslawusa.com
                                                GERSON & SCHWARTZ, P.A.
                                                1980 Coral Way
                                                Miami, Florida 33145
                                                Telephone:     (305) 371-6000
                                                Facsimile:     (305) 371-5749
                                                Attorneys for Plaintiffs




                                                   7
             GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
       Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                     www.injuryattorneyfla.com
